DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections — 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1–3, 6, 9–11, 19, 21, 30–33, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Giffels et al. (US Pub. 2014/0050466) in view of Seitz (US Pat. 5,216,743).
Claim 1: Giffels discloses at least one heating assembly, comprising:
a heat conductor (para. 26, “tube housing”) having at least one accommodating cavity (see the analogous cavities of 5 in fig. 4; the tube housing of para. 26 would surely have a similar cavity to accommodate heaters 6),
a PTC heat generation assembly disposed in the at least one accommodating cavity of the heat conductor (6),
a sheath having a penetrating sleeve accommodating the heat conductor (within 2, most clearly shown with element 4 in figs. 1–3) having a penetrating sleeve having comprising a 
a housing (1) comprising a water inlet (one element 3, fig. 1) and a water outlet (the other element 3, fig. 1), and including
a main body (1) having a first end (one element 8, figs. 1–2) and a second end (other element 8, figs. 1–2);
a first end cover (one element 8, figs. 1–2) having at least one first through hole (4) and connected to the first end of the main body (figs. 1–2), and
a second end cover (another element 8, figs. 1–2) having at least one second through hole (4), connected to the second end of the main body (figs. 1–2).
Giffels does not disclose the housing including a partition plate and a tubular cavity extending linearly, or a transitional passage formed with the second end cover and the partition plate, wherein the at least one heating assembly is inserted in and parallel to the tubular cavity of the housing to form a passageway between the heating assembly and the main body, whereby water enters the at least one heating assembly via the water inlet, passing through the passageway and the transitional passage, and exits the at least one heating assembly via the water outlet.
However, this arrangement of housing and heaters is already known in the art at least from Seitz. Seitz discloses a housing (40, 60) including a partition plate (see the barrier between 40 and 60 in fig. 4) and a tubular cavity extending linearly (40, 60; see figs. 4 and 5), and a transitional passage (104, 46, 64) formed with a second end cover (the top of 40 and 60 in fig. 4) and the partition plate (see fig. 4), wherein the at least one heating assembly is inserted in and parallel to the tubular cavity of the housing to form a passageway between the heating assembly and the main body (see the manner in which Seitz’s heaters 140, 160 are inserted in figs. 7 and 4), whereby water enters the at least one heating 
The advantage of this feature is that it engenders the heater’s operation as a tankless or instantaneous water heater, just like Giffels. One of ordinary skill in the art would have appreciated that the arrangements in Giffels and Seitz were for the same purpose and could substituted. MPEP § 2144.06.II.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the helical passageway arrangement of Giffels with the tubular and transitional passageway arrangement of Seitz—including adopting Giffels’s PTC heating element in each of Seitz’s tubular cavities—as an art-recognized equivalent of achieving instantaneous heated water.
Claim 2: Giffels discloses the heat conductor being configured in a cylindrical shape (para. 26, “tube housing”), and the at least one accommodating cavity being configured in an axial direction of the heat conductor (see element 4 in figs. 1–3).
Claim 3: Giffels discloses the sheath comprising a penetrating sleeve (4), the heat conductor and the PTC heat generation assembly being disposed in the sleeve (para. 26, “arranged in the interior 4”);
wherein an inner surface of the sleeve abuts against an outer surface of a side wall of the heat conductor (para. 24, ascertainable from “held in the interior 4”).
Commentary: The Office cites the cavity 4 for both the “sheath comprising a cavity” and the “penetrating sleeve,” which is a part of the sheath. The Office notices that sheath 13 and penetrating sleeve 131 are much the same element as disclosed, and gathers that the difference between the sheath and the sleeve is likely that one refers to the internal portion (the “sheath comprising a cavity”) and the other refers to the external portion (the “penetrating sleeve” being the part that penetrates the cavity of the main body). Applicant may, but need not, comment on this interpretation.
Claim 6: Giffels does not disclose the sleeve being configured as a straight round tube.

Claims 9: Giffels does not disclose the first end cover being detachably connected to the first end of the main body, and the second end cover being detachably connected to the second end of the main body.
However, Giffels clearly depicts the first and second end covers as distinct elements attached to each of the ends of the main body (fig. 1), and it would have been obvious to one of ordinary skill in the art to render these elements as separable for common purposes, e.g. replacement of parts. See MPEP § 2114.04.V.C.
Claim 10: Giffels does not explicitly disclose the first end cover being integrally formed with the main body, and the second end cover being detachably connected to the second end of the main body.
However, given that the end covers and the main body have to be strongly connected with one another in order to withstand fluid pressure, it would have been obvious to one of ordinary skill in the art to form the end covers integrally with the main body for structural rigidity. See MPEP § 2114.04.V.B.
Claim 11: Giffels discloses the first and second through holes being configured in a round shape (not explicitly disclosed, but practically necessitated for cavity 4 and its through hole parts by the tube (i.e. round) housing of para. 26).
Claim 19: Modified as per claim 1 above, Seitz discloses its partition plate being disposed in the tubular cavity (40, 60) in the longitudinal direction (fig. 4), two opposite first ends of the partition plate being connected to two opposite first side walls of the main body (ascertainable from figs. 1, 4, and 7), and at least one of the two opposite second ends of the partition plate being connected to at least one of the first end cover and second end cover (modified as suggested in claim 1, the bottom of 40, 60 of Seitz can be mapped onto the first end cover of Giffels), the sleeves being disposed on two sides of the partition plate (modified as suggested in claim 1 above, the sleeves of Giffels are mapped onto the 
Claim 21: Giffels discloses the water inlet and the water outlet being disposed on the main portion of the housing respectively (see connection pieces 3 depicted as being a part of the end flanges of the housing in fig. 2).
Claim 30: Giffels discloses the housing being made of plastic (para. 34, “plastic”).

Claim 31: Giffels discloses at least one heating assembly, comprising:
a heat conductor (5 and 6 collectively) having at least one accommodating cavity (see fig. 4 showing cavities on 5 in which heaters 6 rest; see also para. 26),
a PTC heat generation assembly disposed in the at least one accommodating cavity of the heat conductor (6),
a sheath having a penetrating device for accommodating the heat conductor (within 2, most clearly shown with element 4 in figs. 1–3), and
a housing (1) comprising a water inlet (one element 3, fig. 1) and a water outlet (the other element 3, fig. 1) and including:
a main body (1) having a first end (one element 8, figs. 1–2) and a second end (other element 8, figs. 1–2);
a first end cover (one element 8, figs. 1–2) having at least one first through hole (4) and connected to the first end of the main body (figs. 1–2), and
a second end cover (another element 8, figs. 1–2) having at least one second through hole (4) and connected to the second end of the main body (figs. 1–2).
Giffels does not disclose the sheath being made from stainless steel or stainless iron.

Giffels does not disclose the housing including a partition plate and a tubular cavity extending linearly, or a transitional passage formed with the second end cover and the partition plate, wherein the at least one heating assembly is inserted in and parallel to the tubular cavity of the housing to form a passageway between the heating assembly and the main body, whereby water enters the at least one heating assembly via the water inlet, passing through the passageway and the transitional passage, and exits the at least one heating assembly via the water outlet.
However, this arrangement of housing and heaters is already known in the art at least from Seitz. Seitz discloses a housing (40, 60) including a partition plate (see the barrier between 40 and 60 in fig. 4) and a tubular cavity extending linearly (40, 60; see figs. 4 and 5), and a transitional passage (104, 46, 64) formed with a second end cover (the top of 40 and 60 in fig. 4) and the partition plate (see fig. 4), wherein the at least one heating assembly is inserted in and parallel to the tubular cavity of the housing to form a passageway between the heating assembly and the main body (see the manner in which Seitz’s heaters 140, 160 are inserted in figs. 7 and 4), whereby water enters the at least one heating assembly via a water inlet (20), passing through the passageway (40) and the transitional passage (104), and exits the heating assembly via a water outlet (90).
The advantage of this feature is that it engenders the heater’s operation as a tankless or instantaneous water heater, just like Giffels. One of ordinary skill in the art would have appreciated that the arrangements in Giffels and Seitz were for the same purpose and could substituted. MPEP § 2144.06.II.
Therefore, it would have been obvious to one of ordinary skill in the art to replace the helical passageway arrangement of Giffels with the tubular and transitional passageway arrangement of Seitz—
Commentary: The Office cites the cavity 4 for both the “sheath comprising a cavity” and the “penetrating sleeve,” which is a part of the sheath. The Office notices that sheath 13 and penetrating sleeve 131 are much the same element as disclosed, and gathers that the difference between the sheath and the sleeve is likely that one refers to the internal portion (the “sheath comprising a cavity”) and the other refers to the external portion (the “penetrating sleeve” being the part that penetrates the cavity of the main body). Applicant may, but need not, comment on this interpretation.
Claim 32: Giffels discloses the heat conductor being configured in a cylindrical shape (para. 26, “tube housing”), and the at least one accommodating cavity being configured in an axial direction of the heat conductor (see element 4 in figs. 1–3).
Claim 33: Giffels discloses an inner surface of the sleeve abutting against an outer surface of a side wall of the heat conductor (fig. 4).
Claim 36: Giffels does not explicitly disclose the sleeve being configured as a straight, round tube.
However, given that its interior 4 is straight, and para. 26 describes a “tube housing,” a straight, round tube is the most straightforward formulation.
Claims 4, 5, 7, 12–18, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Giffels in view of Seitz as applied to claims 1, 3, and 33 above, and further in view of Banta et al. (US Pat. 4,593,178).
Claims 4 and 34: Giffels does not disclose the sheath further comprising a sleeve end cover disposed at one end of the sleeve, an edge of the sleeve end cover being connected to an end edge of the sleeve.

The advantage of this feature is that it allows for closure and access at the end of the sheath.
Therefore, it would have been obvious to one of ordinary skill in the art to implement the sleeve end cover of Banta onto the end of the sleeve of Giffels to allow for closure and access at the end of the sheath.
Claims 5 and 35: Giffels does not disclose the sheath further comprising a flange connected to an outer surface of one end of the sleeve and extending outwardly.
However, Banta discloses the sheath further comprising a flange connected to an outer surface of one end of the sleeve and extending outwardly (34).
The advantage of this feature is that it aids on the positioning and mounting of the sleeve.
Therefore, it would have been obvious to one of ordinary skill in the art to add the flange of Banta to the sleeve of Giffels to aid in the positioning and mounting of the sleeve.
Claim 7: Giffels modified by Banta would discloses the sleeve and the sleeve end cover being made of corrosion-resistance heat-conducting material (Giffels, para. 34, “steel”).
Claim 12: Giffels does not disclose the housing further comprising first seals disposed at the first through hole of the first end cover and the second through hole of the second end cover, respectively.
However, Seitz discloses a housing (10) comprising first seals (86, 87) disposed at a first through hole of a first end cover (88) and a second through hole of a second end cover (89), respectively.
The advantage of this feature is that it secures the fluid inside of the housing.
Therefore, it would have been obvious to one of ordinary skill in the art to add the first seals of Seitz to the first and second end covers of Giffels to secure the fluid inside of the housing.
Claim 13: Modified as per claim 12 above, Seitz discloses the housing further comprising a second seal (81) disposed at an opening of the first end of the main body of the housing (82).
Claim 14: Modified as per claim 12 above, Seitz discloses the housing further comprising a second seal (83) disposed at an opening of the second end of the main body of the housing (84).
Claim 15: Modified as per claim 12 above, Seitz discloses the housing further comprising:
a first fixing member connected to the first end cover (85), comprising at least one third through hole arranged on the first fixing member (fig. 7, right side of 85), and
a second fixing member connected to the second end cover (85), comprising at least one fourth through hole arranged on the second fixing member (fig. 7, left side of 85);
wherein the sleeves of the heating assembly are passed through the third through hole and fourth through hole (ascertainable with elements 140 and 160 in fig. 7).
Claim 16: Modified as per claim 12 above, Seitz does not disclose the first seals being disposed between the first end cover and the first fixing member, and disposed between the second end cover and the second fixing member, respectively.
However, this is only because it seems that the seals are placed more upward on the first and second end covers (see fig. 7 showing grooves 88 and 89 being on the top side of 85), and it would have been obvious to one of ordinary skill in the art to place these seals on the bottom side (thereby rendering them between the fixing members and end covers as claimed) as an equally functional arrangement that would operationalize the O-ring seals. See MPEP § 2144.04.VI.C.
Claim 17: Modified as per claim 15 above, Seitz discloses the third through hole and the fourth through hole being configured in a round shape (85 in fig. 7).
Claim 18: Modified as per claim 12 above, and incorporating the modification of the flange of Banta for claim 5 above, Seitz does not disclose a flange of the sheath of the heating assembly being 
However, this is only because Seitz discloses a different arrangement, with the first seal instead sandwiched between a flange on top (see the hexagonal portions on the top of 140 and 160 in fig. 7) and the fixing member on the bottom.
Given the addition of the flat annular flange of Banta, it would have been obvious to one of ordinary skill in the art to rearrange the flange, seal, and fixing member such that the fixing member laid atop the flange, with the seal beneath it, all secured by the threads on 140 and 160 of Seitz, as an equally functional arrangement. See MPEP § 2144.04.VI.C.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:00 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.J.N./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761